Citation Nr: 1042770	
Decision Date: 11/15/10    Archive Date: 11/24/10

DOCKET NO.  08-28 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from February 1979 to January 
1983.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Veteran testified before the undersigned at a May 2010 video 
conference hearing.  

During the course of this appeal, the Veteran also submitted a 
notice of disagreement with the initial rating assigned for his 
service-connected tinnitus.  He subsequently indicated he was 
satisfied with the rating.  The Board finds the issue of 
entitlement to an initial rating in excess of 10 percent for 
tinnitus is no longer in appellate status.  

The reopened claim of entitlement to service connection for 
bilateral hearing loss is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
appellant if additional action is required on his part.


FINDINGS OF FACT

1.  An October 1990 rating decision denied service connection for 
hearing loss; the Veteran was notified thereof and of his 
appellate rights, but did not appeal the denial which became 
final.

2.  The evidence received since the October 1990 rating decision 
is not duplicative of evidence previously submitted and the 
evidence, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  


CONCLUSIONS OF LAW

1.  The October 1990 rating decision, which denied entitlement to 
service connection for hearing loss, is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  Evidence received subsequent to the October 1990 rating 
decision is new and material, and the claim for service 
connection for bilateral hearing loss has been reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board notes at the outset that, in accord with the Veterans 
Claims Assistance Act of 2000 (VCAA), VA has an obligation to 
notify claimants what information or evidence is needed in order 
to substantiate a claim, as well as a duty to assist claimants by 
making reasonable efforts to get the evidence needed.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a); see also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  Further, in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the United States Court of Appeals for 
Veterans Claims (Court) established significant requirements with 
respect to the content of the notice necessary for those cases 
involving the reopening of previously denied claims.

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the previously 
denied claim of service connection for bilateral hearing loss.  
Accordingly, any deficiency under the VCAA regarding that aspect 
of the Veteran's appeal has been rendered moot, and no further 
discussion is warranted.  Furthermore, as the reopened claim of 
entitlement to service connection for hearing loss is being 
remanded for additional evidentiary development, any other 
possible deficiency of notice as required by the VCAA can be 
rectified at that time.  

Analysis

In June 1990, the Veteran submitted a claim of entitlement to 
service connection for hearing loss.  

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110.

In order to establish service connection for a claimed disorder, 
there must be (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

For certain chronic disorders, to include sensorineural hearing 
loss, service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established 
when hearing status as determined by audiometric testing meets 
specified pure tone and speech recognition criteria.  Audiometric 
testing measures threshold hearing levels (in decibels) over a 
range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993).

The determination of whether an appellant has a disability based 
on hearing loss is governed by 38 C.F.R. § 3.385.  See Palczewski 
v. Nicholson, 21 Vet. App. 174 (2007).  For the purposes of 
applying the laws administered by VA, impaired hearing will be 
considered to be a disability when the auditory threshold in any 
of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In October 1990, the RO denied service connection for hearing 
loss.  The RO found that there was no evidence of hearing loss in 
the service treatment records and the Veteran failed to report 
for a VA examination to determine if there was hearing loss at 
the time of the rating action.  The Veteran was informed of the 
decision and of his procedural and appellate rights via 
correspondence dated in November 1990.  The Veteran did not 
appeal the denial of service connection of hearing loss in 
October 1990 and that rating decision is final.  38 U.S.C.A. § 
7105; 38 C.F.R. § 20.1103.

In November 2006, the Veteran submitted a claim, in pertinent 
part, for bilateral hearing loss.  

Under pertinent law and VA regulations, VA may reopen and review 
a claim that has been previously denied if new and material 
evidence is received since the last final decision.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a); Evans v. West, 12 Vet. App. 22 
(1998).

The definition of "new and material evidence" is set forth in 38 
C.F.R. § 3.156(a).  A claimant may reopen a finally adjudicated 
claim by submitting new and material evidence.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Furthermore, 
for purposes of the "new and material" evidence analysis, the 
credibility of the evidence is presumed.  Justus v. Principi, 
3 Vet. App. 510, 512-13 (1992). 

The evidence of record at that time of the October 1990 rating 
decision, which denied service connection for hearing loss, 
consists of the Veteran's service personnel records and 
notification that the Veteran failed to report for a VA 
examination which was scheduled in September 1990.  These records 
are void of any evidence of problems with hearing loss.  The 
Veteran also denied having or ever having had hearing loss on 
reports of medical history he completed during his military 
career.  As noted above, the claim was denied as there was no 
evidence of hearing loss disability.  

The evidence added to the record subsequent to the October 1990 
rating decision which denied service connection for hearing loss 
consists of VA and private medical records and statements from 
the Veteran.  Significantly, some of the medical records now 
include references to the presence of hearing loss.  

An August 2006 VA clinical record reveals that a physician 
reviewed the Veteran's audiogram and interpreted it as showing 
mild sensorineural hearing loss bilaterally. 

This evidence is new and material.  It provides some existence of 
the presence of hearing loss.  The extent of the hearing loss was 
not quantified other than being mild.  When read in the light 
most favorable to the Veteran, this evidence shows the presence 
of hearing loss which might be of sufficient severity to qualify 
as a disability under VA law.  The Board finds this evidence is 
new and material.  

The Board finds that some of the evidence added to the record 
subsequent to the October 1990 rating decision which denied 
service connection for hearing loss is not duplicative of 
evidence previously submitted and the evidence, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
Therefore, the Board finds that new and material evidence has 
been received to reopen the claim of entitlement to service 
connection for hearing loss.  

Prior to de novo adjudication of the reopened claim of 
entitlement to service connection for bilateral hearing loss, 
additional evidentiary development is required which is addressed 
below.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for bilateral hearing loss has 
been reopened.  The appeal is granted to that extent only.  


REMAND

As set out above, there is now some evidence of record indicating 
that the Veteran has hearing loss.  He should be afforded a VA 
examination to determine if he currently experiences hearing loss 
which is etiologically linked to his active duty service.  

A VA examination was conducted in August 2008 to determine the 
etiology of the Veteran's hearing loss.  The examiner summarized 
the audiometric testing as showing that the Veteran had hearing 
within normal limits from 250 Hertz to 3000 Hertz with mild 
sensorineural hearing loss from 4000 Hertz to 8000 Hertz.  
However, the examiner also wrote that the examination revealed 
hearing within normal limits bilaterally for the frequency range 
of 250 to 4000 Hertz.  The examiner found the fact that the 
Veteran had hearing within normal limits during active duty and 
at the time of the examination meant it was less likely than not 
that the Veteran's complaint of hearing loss was due to military 
service.  The examiner did link the Veteran's complaints of 
tinnitus to acoustic trauma from military and post military 
exposure.  The Board finds the August 2008 opinion as to the 
Veteran's hearing loss to be factually inconsistent with the 
findings included in a prior portion of the report.  The examiner 
has indicated both that the Veteran's hearing was within normal 
limits at 4000 Hertz and has also indicated that testing revealed 
mild sensorineural hearing loss at 4000 Hertz and beyond.  When 
read in the light most favorable to the Veteran's claim, the 
report of the August 2008 VA examination indicates that the 
Veteran had normal hearing during active duty and current 
evidence of some hearing loss.  Additionally, the Veteran has 
testified that his hearing loss began during active duty.  There 
is no indication in the examination 


report that the examiner addressed this evidence.  Furthermore, 
the actual audiometric readings were not included in the VA 
examination report.  The Board is unable to determine from this 
evidence if the Veteran has hearing loss for VA purposes.  Based 
on the above, the Board finds the Veteran should be afforded a VA 
examination to determine the current severity and etiology of any 
hearing loss found on examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all 
medical care providers who treated the 
Veteran for hearing loss since service 
separation.  After securing any necessary 
releases, the RO should obtain those 
records identified by the Veteran which 
have not already been associated with the 
claims file.  Regardless of the Veteran's 
response, any outstanding VA treatment 
records should be obtained and associated 
with the claims file.  

2.  Following completion of the above, 
schedule the Veteran for a VA examination 
to determine the existence and etiology of 
any hearing loss found on examination.  The 
claims file should be made available for 
review of pertinent documents therein, and 
the examination report should reflect that 
such review occurred.

The examination report must fully describe 
the functional impairment and effects 
caused by any hearing loss.

Upon a review of the file and completed 
audiological examination, the examiner 
should state whether it is at least as 
likely as not (50 percent or greater 
probability) that any current hearing loss 
was incurred in or aggravated by service.

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation or aggravation as it is to find 
against it.

A rationale for any opinion advanced should 
be provided.  If an opinion cannot be 
formed without resorting to mere 
speculation, the examiner should so state 
and provide a reason for such conclusion.  

3.  After completing the above action and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the preceding 
paragraphs, the Veteran's service 
connection claim should be readjudicated, 
to include consideration of all evidence 
received since the last supplemental 
statement of the case.  If the claim is 
denied, the Veteran and his representative 
should then be issued another supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


